Name: 90/13/EEC: Commission Decision of 20 December 1989 on the procedure to be followed for amending or supplementing the lists of establishments approved in third countries for the import of fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  trade;  animal product;  information technology and data processing;  health
 Date Published: 1990-01-11

 Avis juridique important|31990D001390/13/EEC: Commission Decision of 20 December 1989 on the procedure to be followed for amending or supplementing the lists of establishments approved in third countries for the import of fresh meat into the Community Official Journal L 008 , 11/01/1990 P. 0070 - 0070 Finnish special edition: Chapter 3 Volume 31 P. 0229 Swedish special edition: Chapter 3 Volume 31 P. 0229 *****COMMISSION DECISION of 20 December 1989 on the procedure to be followed for amending or supplementing the lists of establishments approved in third countries for the import of fresh meat into the Community (90/13/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine, of fresh meat or of meat products from third countries (1), as last amended by Directive 89/227/EEC (2), and in particular Article 4 (1) thereof, Whereas it is for the Commission to lay down detailed rules for the application of the procedure to be followed for amending or supplementing the lists of establishments provided for in Article 4 of Directive 72/462/EEC; Whereas the number of establishments on the abovementioned lists is increasing; whereas, as a consequence, the decisions to be adopted in respect of them, having regard to the results of the inspections conducted pursuant to Article 5 of Directive 72/462/EEC, are more and more frequent; whereas a new procedure should avoid excessive formality whilst ensuring compliance with Community standards; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 This Decision lays down detailed implementing rules for the application of the procedure provided for in the second sentence of Article 4 (1) of Directive 72/462/EEC, when the lists of establishments approved for the import of fresh meat into the Community are to be amended or supplemented. Article 2 The Commission shall inform the Member States of the results of inspections conducted pursuant to Article 5 of Directive 72/462/EEC and of proposed amendments and additions to the lists. The results will be notified in writing. Exceptionally, this information may be communicated orally on condition that written confirmation is issued within 24 hours. Article 3 1. Member States will have a maximum period of one week from the date of reception of the information mentioned in Article 2 by their Permanent Representations in which to make observations; the Commission may reduce this period to 48 hours in urgent cases. 2. The Commission will take into account the observations made by Member States, in particular those concerning the results of their import controls and will inform the Member State concerned of the action proposed in the light of these observations before the adoption of any decision. 3. Adoption of the Decision referred to in the second sentence of Article 4 (1), of Directive 72/462/EEC will be proceeded with at the end of the period provided for in paragraph 1. Article 4 1. Where difficulties arise, they shall be referred to the Standing Veterinary Committee in accordance with the procedure provided for in Article 29 of Directive 72/462/EEC. 2. Member States shall be kept informed by the Commission during meetings of the Standing Veterinary Committee of the situation in third countries including matters of residues checking and animal health and of its planned missions. Article 5 This Decision is addressed to the Member States. Done at Brussels, 20 December 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 93, 6. 4. 1989, p. 25.